Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 21, 2016

                                        No. 04-16-00699-CR

                                      IN RE Albert NICOLAS,

                      From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B93-6 and B93-7
                              Honorable Rex Emerson, Judge Presiding


                                           ORDER
Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice


           The panel has considered the Relator's Motion for Rehearing, and the motion is DENIED.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court